FILED

Charlotte, NC
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA = AUG 11 2021

CHARLOTTE DIVISION
Clerk, US District Court
DOCKET NO: 3:20cr126-RIC Western District NC

UNITED STATES OF AMERICA )

) CONSENT ORDER AND

v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
)

(1) DEONTE MARQUES CURRY

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. § 924, 21
ULS.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Intratec, Model AB10, 9mm pistol, serial number A030372, and ammunition, seized on
or about March 5, 2020 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency contractor
is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition the court
for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of the
property, including depositions, interrogatories, and request for production of documents, and to issue
subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions, a final
order of forfeiture shall be entered. If no third party files a timely petition, this order shall become the final
order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall have clear title
to the property, and shall dispose of the property according to law.

Case 3:20-cr-00126-RJC-DSC Document 72 Filed 08/11/21 Page 1 of 2

 
The parties stipulate and agree that the aforementioned asset(s) constitute property used in any
manner to facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
ULS.C. § 924, 21 U.S.C, § 853, and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements
of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against
Defendant. If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed
above and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally sufficient,
and waives any and all right to further notice of such process or such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

ae CA Le

CHRISTOPHER S. HESS DEONTE MARQUES CURRY
Assistant United States Attorney Defendant

Fun eb

KEVIN TATE, ESQ.
Attorney for Defendant

   

 

 

Signed this the Lexy August 2021.

And A seed

HONORABLE/ROBERT J. CONRAD
UNITED STATES IBISTRICT COURT JUDGE

Case 3:20-cr-00126-RJC-DSC Document 72 Filed 08/11/21 Page 2 of 2

 
